 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS ;
AMARILLO DIVISION JAN 3.0 2020

CL US. DISTRICT COURT
By
- Deputy

2:19-CR-158-Z-BR-(5)

 

 

 

 

UNITED STATES OF AMERICA

 

Plaintiff,
V.

JEFFREY MICHAEL SMITH (5)

CO? COR CO? CO? (OR WOR COD COD 067

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 15, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jeffrey Michael Smith filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Jeffrey Michael Smith was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Jeffrey Michael Smith; and
ADJUDGES Defendant Jeffrey Michael Smith guilty of Count One of the Superseding Information in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with the

Court’s sentencing scheduling order.

SO ORDERED, January 30, 2020. A

y V7
Mg Yt POLO A /

MAT EW J. KAI SMARYK
ED STATES'DISTRICT JUDGE

 

 
